DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group V in the reply filed on 17 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 11, 12, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to “an electronic mounting device,” which would generally be understood to incorporate or depend on some sort of electronic component, but the invention is apparently a mounting device for an electronic device.  As the invention does not appear to have any electronic function itself, the claims are deemed indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farah (US Patent Number 7448688).
Regarding claim 1, Farah discloses an electronic mounting device mounting a personal electronic device on a seatback (the device would be capable of use as claimed), said electronic mounting device comprising: a first vertical spar (220); a second vertical spar (222); an upper crossmember (240); a lower crossmember (242); a first gripping element (of 210 for instance) in communication with one of said first vertical spar, said second vertical spar, said upper crossmember, or said lower crossmember to engage the seatback; and a first holding element (of 230 and/or 232 for instance) in communication with one of said first vertical spar, said second vertical spar, said upper crossmember, or said lower crossmember; wherein said first vertical spar is moveably affixed to said upper crossmember and said lower crossmember, said second vertical spar is moveably affixed to said upper crossmember and said lower crossmember a distance from said first vertical spar to form a frame (this is the general arrangement with the crossmembers necessarily moveably affixed as claimed to hinge at least as in the embodiment of Figure 5).  
Regarding claims 2 and 3, Farah further discloses said first gripping element comprises a foot or a hook (it would be viewed as either).
  Regarding claims 5 and 6, Farah further discloses a second holding element (with 232 as a first and 234 as a second for instance), wherein said second holding element is in communication with one of said first vertical spar, said second vertical spar, said upper crossmember, or said lower crossmember and is disposed opposite of said first holding element on said frame, and a second gripping element (of 212 for instance), wherein said first gripping element is in communication with an upper end of said first vertical spar and said second gripping element is in communication with an upper end of said second vertical spar.  
Regarding claim 10, Farah further discloses a first cradle arm and a second cradle arm (with member 230 as the holding element, members 232 and 234 would form the cradle arms), wherein said first cradle arm is in communication with a lower end of said first vertical spar and wherein said second cradle arm is in communication with a lower end of said second vertical spar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farah, optionally in view of Cartula et al. (US Patent Number 7862112).  Farah discloses a device as explained above including the frame adjustable in height and width to allow the holding and gripping elements to adjust to fit various device and seatbacks, as well as base and extension components in slidable communication (see Figures 3 for instance showing sliding, which, along with the hinging as in Figure 5, provides adjustability in both height and width), but may not clearly disclose the number of components, sliding arrangement between the specific components as claimed, or a leg arrangement.  Duplication and rearrangement of components requires only routine skill in the art however, and sliding components, numerous grips, cradles, etc., and multiple legs are known as shown by Cartula (with sliding at 3, 5; grips, cradles at 1, 4, 8, etc., and legs at least at 2 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the number of components, sliding arrangement between the specific components, and a leg arrangement as claimed (e.g. by duplicating or rearranging the existing components and slides, as well as adding legs at least as taught by Cartula) because this could provide improved versatility, comfort, and convenience for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636